Exhibit 3 JOINT FILING AGREEMENT The undersigned parties hereby agree that this Schedule 13D/A filed herewith relating to the ordinary shares, par value NIS 0.10 per share, of Lumenis Ltd. is being filed jointly with the Securities and Exchange Commission pursuant to Rule 13d-1(k) on behalf of each such person. Date: March 12, 2012 Viola- LM Partners L.P. By:LM (GP) L.P. Its general partner By: LM (GP) Company Ltd. Its general partner By: /s/ Avi Zeevi Name: Avi Zeevi By: /s/ Eylon Penchas Name: Eylon Penchas LM (GP) L.P. By: LM (GP) Company Ltd. Its general partner By: /s/ Avi Zeevi Name: Avi Zeevi By: /s/ Eylon Penchas Name: Eylon Penchas /s/ Shlomo Dovrat Shlomo Dovrat /s/ Harel Beit-On Harel Beit-On /s/ Avi Zeevi Avi Zeevi /s/ Eylon Penchas Eylon Penchas
